178.	  Costa Rica is pleased to join in the many congratulations that have been expressed to Prime Minister Thorn on his well-deserved election as President of the thirtieth session of the General Assembly. His diplomatic skill and vast parliamentary experience are familiar to all. His background as the political leader of Luxembourg, a democratic nation where internal political pluralism is effective and where there is respect for the free interplay of divergent opinions, is the best guarantee that he will discharge his lofty functions in the most appropriate manner.
179.	I also wish to congratulate the Secretary-General on his enlightening report on the work of this Organization [Al10001 and Add.l]. The profound considerations in the introduction give us much food for thought. I consider that they should be a most important guide for the deliberations of this Assembly.
180.	Costa Rica was one of the 51 founding Members of the United Nations. During the 30 years of its existence, we have remained faithful to its principles and purposes. Today, as in the past, we continue to believe that our Organization offers the best opportunities for the international community to maintain peace, to lessen the present enormous danger represented by armaments, and to make it possible in a peaceful and constructive manner to bring about the essential changes in economic and social relations within and among States.
181.	That is why my country is not discouraged when the Organization fails in the immediate achievement of some of its objectives, and that is why we rejoice at its repeated successes. My delegation is determined to strengthen the United Nations. We maintain that the best way to do that is to make this Assembly, as well as the Security Council, the key forums where the national policies of its 142 Members are harmonized.
182.	Emphasis must be placed on harmonization, because the policy of international coexistence, which consists in the daily application of the principles of the Charter, is not forged by a dogmatic imposition of ideas upheld by a transitory majority upon a minority which is also transitory. An Assembly like this, in which so many Members participate, can be strengthened by its devotion to dialog and negotiation.
183.	Constant confrontation is the nuyor obstacle to the effectiveness of the General Assembly. It highlights the inability of its Members to understand different positions and to engage in the negotiation that is essential if we wish to find the common denominator that will pave the way for effective collective action.
184.	To achieve the present strengthening of the Assembly it is not constructive to argue that the leaders of the automatic majorities of yesterday are today the minority. For when the former majority automatically imposed its decisions on the former
minority, the Assembly did not function any more effectively. Therefore, there is no justification for continuing to use a system which has proved to be inefficient merely as revenge against those who were the majority in the past. In that case we would all the losers particularly the representatives of the small and medium-sized countries, for whom the strengthening of the Assembly provides the best opportunity to build an international system in which key decisions can be taken with our participation, and not in isolation, in the centers of political and military power.
185.	This attitude of revenge is even more useless and unjustifiable now that the experience of the seventh special session has proved that it is possible for the General Assembly to function productively by means of a consensus, which is the product of a vigorous dialog and intelligent negotiation. While all mankind stands to benefit from the agreements that are designed to establish a new international economic order, there can be no doubt that when we manage to achieve it, those who will gain the most from the consensus would be the developing countries, which have so far been the victims of the prevailing system.
186.	Votes in which the numerical power of a transitory majority prevail tend to focus the Assembly's attention on the disagreements which exist among various groups. On the other hand, consensus concentrates its attention on what can be done to solve a common problem, although there need not necessarily be agreement on why it is done.
187.	The mere fact of adopting by a majority, which is always transitory, resolutions which it is well known will not be complied with weakens the Assembly and lessens the credibility of the Organization. It is better to abandon the relative satisfaction of imposing by majority a controversial point of view that will not be implemented and to continue to negotiate until a consensus formula is arrived at which guarantees implementation.
188.	Although we cannot always do without voting  particularly on procedural matters it is indispensable that the consensus technique should prevail if we wish to strengthen the Assembly. The goal must be anticipated general acceptance, active or passive, of what the Assembly intends to achieve.
189.	We must not forget that the 142 Members represent civilizations, cultures, political philosophies and vital realities which are very diverse. The survival and the success of the United Nations depend upon the capacity of this Assembly to include them within its historical context and to absorb whatever is valuable from each. Without trying to do away with that plurality at any time, but rather by respecting it at all times, it is possible to find what is common to all and to convert it into a means of collective action in order to obtain peace, justice and the well-being of all mankind.
190.	The consensus technique does not, of course, imply the elimination of debate. On the contrary, it is essential that the different points of view be stated so that the process of negotiation may then begin. Those who are in a privileged position usually scorn as hostile rhetoric what is simply an expression of rebellion against unjust situations. Experience shows that the vehement denunciation of what is unjust is essential. Those who benefit from the status quo rarely
accept changes unless they are preceded by energetic demands from its victims. Only when they are convinced that it is dangerous to maintain a situation which has become explosive because of the protests of those who suffer from it are the privileged prepared to discuss corrective means.
191.	Once again, the fruitful result of the seventh special session offers a practical example of what I have just described. Without the repeated protest, which grew each day more vehement, of the countries of the third world against the prevailing international economic order, we would never have succeeded in getting the wealthy nations to pay attention to the causes of the poverty of the majority of mankind. Nor would we have succeeded in making the industrialized countries finally agree to negotiate the means of improving the situation of the developing countries.
192.	What is more, had there not been the increase in the price of oil through the agreed action of OPEC, it would not have been so easy to achieve the consensus by which the Assembly at the conclusion of its seventh special session, approved the resolution on development and international economic co-operation [resolution 3362 (S-VII)].
193.	For the OPEC decision not only caused a dislocation in the finances of the highly industrialized countries. Above all, it was a very serious challenge to the existing international economic order. Within that order, the industrialized countries were accustomed to having a decisive influence because of their control of the machinery of the world economy, the prices of the basic commodities that they take from our countries, and the prices of the goods and services that the countries of the third world have to purchase from them.
194.	Now, for the first time in the history of the modern world, a group of countries removed from the major centers of political and military power such as the OPEC countries have taken a decision that fundamentally affects the prices of a basic raw material, despite the desires of those who so far have dominated every facet of international trade.
195.	That decision has made it clear that there is no reason to perpetuate the dependence in which the countries of the third world have lived in relation to the sale and marketing of commodities. It has meant that that dependence can even be reversed if the developing countries act together and decisively in the defense of their interests. That is why all the countries of the third world have supported the OPEC decision, although many of those countries, such as Costa Rica, which do not have the good luck to be a producer of oil, are affected by the vertical spiral in the price of oil.
196.	But let this serve as an opportunity to issue a warning that OPEC must not take it for granted that this support will continue for any further increases in prices which they may wish to decree, including the increase of 10 per cent which came into force yesterday particularly since the majority of its members seem to have forgotten their solidarity with the nations of the third world. Nevertheless, we are still hoping that the countries that are newly rich because of their oil exports will give tangible proof of their intention to use their growing resources to finance a system
of economic co-operation which by iis scope will differ fundamentally from the systems established by the highly industrialized nations.
197.	As I had l he opportunity of saying a few days ago in the Security Council, it is Costa Rica's aspiration that all the independent States of the world should be Members of the United Nations. Universality is essential if this Organization is to be truly representative of the international community. And precisely because we have faith in it, we believe that it is not only very desirable but also necessary that all Stales which have conflicts between themselves should enter and remain within the Organization.
198.	That is why we have favored for many years  and not only now the admission of the two States into which the Vietnamese nation has been divided. We did not object to admission when South Viet Nam had a capitalistic orientation and was at war with pro-Communist North Viet Nam. Of course , we do not object now when the two States have the same socialist organization of a totalitarian nature. Indeed, those who were against the simultaneous entry have now become their most ardent sponsors.
199.	We believe that the indiscriminate application of the principle or universality is in conformity with the criterion that ideological and political pluralism is indispensable for the peaceful coexistence that we all so much welcome. If we do not accept the right of each State to adopt the political and economic systems which, in the opinion of its Government, de jure or de facto, are most in accord with the historical facts, we violate the principle of non-intervention in the internal affairs of another State. Without respect for that principle, international harmony is inconceivable.
200.	For the same reasons, we have always been in favor of the admission to the United Nations of the two States into which the Korean nation has been divided. We regard as unacceptable the argument that the admission of both States would be an obstacle to their eventual unification. My delegation maintains that, on the contrary, the presence of the representatives of North Korea and South Korea in all the forums of our Organization would make contacts between them easier and would enable the international community to exercise a moderating influence in order to find formulas that would make it possible to overcome the obstacles to the reunification of the Korean people that exist today.
201.	The fact that North Korea does not now wish to become a Member of the United Nations is re ally-no reason to prevent the admission of South Korea, which docs. That is why 1 maintained in the Security Council that the refusal to include in the agenda the Republic of Korea's application for admission was an act of discrimination totally incompatible with the principle of universality.
202.	Behind that attitude it is not difficult to see the real designs of many delegations. Their refusal to recognize the very existence of the Republic of Korea, while they fully support the Democrat*: People's Republic of Korea, reflects a dangerous tendency to use ideological and political pluralism only when it is convenient to socialism of a totalitarian nature, and to reject that pluralism when ut applies to States that
are scornfully described as satellites of capitalist imperialism.
203.	That enables us to place the item entitled "The question of Korea" m its proper perspective. That question has been on the agenda of each session of the General Assembly for 28 years.
204.	As is well known, an armistice is. by basic definition, a temporary military agreement suspending hostilities while a peace treaty is negotiated between the belligerents.
205.	Regrettably, the temporary nature of the armistice that put an end to the tragic war in Korea has been prolonged for more than 22 years now, and it appears that it wit! be prolonged for many more years because our Organization cannot, if it acts responsibly, set aside an instrument that was signed by the Commander-in-Chief of the United Nations Forces, as the sole representative of one of the belligerent parties, until a peaceful settlement of the conflict has been reached
206.	The division of the Korean nation into two States, each of them supplanted by the respective sides in the cold war. was never accepted by the valiant people of Korea. The attempt to achieve reunification by force unleashed the bloody war of 1950, Since the end of the conflict, both Stales have continued to proclaim their unwavering decision to achieve the reuniOcatkw of their nation under a single Government That aspiration has been endorsed by this forum. That is why the General Assembly at its twenty-eighth session was w pleased it* hear that both parties had undertaken talks inwards peaceful reunification. And that is why we are discouraged that those talks not only have not progressed but. on the contrary, have led to increased tension.
207.	My delegation agrees that the United Nations is obliged to lend iJs assistance so that a solution can be found to the question of Korea in accordance with the purposes and principle of the Charter.
208. In extending that assistance, the United Nations must bear in mind that the baste principle of self-determination must be applied exclusively by the Korean people. The key to the question is to know what that people really wants, or at least what is preferred by a majority that will undertake Jo respect the opinion of the minority. So far no other authentic formula has been invented for discovering the will of the people than a free vote. This matter concerns two Stales recognized by a growing number of the members of the international community. The popular consultation cannot be left lo either one. A referendum requires supervision of the entire process by our Organization.
209. Here is the crux of the problem, because many Governments do not believe in direct popular consultation. I must confess that for us who have lived within a representative democratic system, their position is difficult to understand If sovereignly resides in the people, as all admit, we fail lo understand how a man, or a group, can legitimately arrogate to itself representation without prior popular consultation. Because for us. I repeat, in only true way to determine the wishes of a people is to consult it through the machinery of a free referendum.
210.	Any other way of representing the popular will is based on an assumption which, for us who are democratic, is difficult to accept namely, that people are not wise enough to choose their own course and, therefore, the choice must be made only by a man or a group which is the self-designated interpreter of the popular will.
211.	In order to achieve the ideal of the peaceful reunification of Korea on the basis of the complete exercise of the self-determination of the Korean people, the armistice must be kept in force since it prevents new military clashes, and we must, by every possible means, bring about a constructive dialog between the representative of the two States concerned.
212.	As a means of giving greater participation to the two Korean Governments in decisions on matters of direct concern to them, we believe it is desirable to dissolve the United Nations Command in Korea. But to that end we must first have the parties directly concerned adopt adequate measures so that, on the disappearance of the military Command of our Organization. there be no fundamental change in the operation of the armistice.
213.	That is why we have sponsored draft resolution A/10142 and Add. 1-7 now before the Assembly.
214.	My delegation would have no difficulty in supporting, in its essential premises, draft resolution A/10191 and Add. 1-3. if guarantees are given that force will not be used to unify Korea, and that the political structure  and orientation of the unified Korean State is chosen exclusively and directly by the people of the peninsula through the machinery of a free referendum under international supervision.
215.	The conflict in the Middle Hast has for decades cast a shadow on the panorama of the peace of the world. That is why it has been the subject of constant attention by the United Nations. The partial agreements achieved have the nature of emergency measures to halt hostilities. Now, for the first time, an agreement has been reached between Israel and a neighboring Arab country which docs not have armed conflict as an immediate antecedent. The agreement just initialed by Egypt and Israel for a further disengagement of troops in the Sinai is the result of a dialog which was started before, not after, military confrontation.
216.	This agreement, therefore, has a far greater importance than its immediate effects might indicate. Israel and E-gypt have proved that it is possible to hold direct negotiations between the belligerent parties in the region. And this is a remarkable improvement in view of the repeated refusal of the Arab States to sit and discuss their problems with the representatives of the State of Israel whose existence they have unrealistically been determined to ignore. Now it can be seen that the result of direct negotiation has no substitute as a means of arriving at a peaceful solution of the conflict. My delegation hopes that the example will have the effect of inducing the other belligerent parties to negotiate directly with their neighbor on agreements which will, in the near future, bring about a lasting peace.
217.	I wish to express the admiration of Costa Ricafor the valor and statesmanlike vision evinced by the
President of Egypt, Mr. Sadat, and by the Prime Minister of Israel, Mr. Rabin, incoming to this agreement, I also wish to congratulate the Secretary of State of the United States, Mr. Kissinger, whose perseverance and extraordinary diplomatic skill were so important a factor in negotiating that agreement.
218.	It is true that the Sinai agreement is only a first step on the long road towards solution of the Middle East conflict. There remain extremely difficult questions to be solved such as: first, the security of the State of Israel within frontiers which can only be final when a peace treaty is reached that its neighbors recognize; secondly, the withdrawal of Israeli troops from the territories occupied during the 1967 war; and thirdly, the recognition and practical implementation of the legitimate rights of the people of Palestine, which includes living in peace within its own State.
219.	My delegation considers that Security Council resolution 242 (1967), supplemented by its resolution 338 (1973), contains all the necessary elements for the solution of these problems. The difficulty resides in the fact that application is hampered by those who would try to destroy its harmonious balance by the immediate application of the paragraphs of those resolutions which are to their liking, and the indefinite postponement of the implementation of the paragraphs which are not.
220.	I believe that this deadlock can only be overcome when all the parties involved in the conflict evince the same determination, perseverance and flexibility which Egypt and Israel demonstrated in the direct negotiation of the disengagement agreement for Sinai, which has deservedly been the subject of so much applause in this Assembly.
221.	Two important decisions, both taken at the meetings held in the month of July 1975 in the capital of my country, are proof of the intention to strengthen the inter-American system which, on a regional basis, helps to achieve the purposes of the United Nations. One relates to the reform of the inter-American Treaty of Reciprocal Assistance of 1947, and the other, the lifting of sanctions which have been imposed on the Republic of Cuba since 1964.
222.	The inter-American Treaty of Reciprocal Assistance, as its name indicates, is not a military alliance, nor is the idea behind it to take advantage of States which are not parties. Basically, it is a covenant for the defense, in a spirit of solidarity, of a State party which is the victim of aggression from within or outside the continent. We consider the Treaty to be our best instrument for national defense, and on this we based the decision we took in 1948 to do away with our armed forces.
223.	This led us to co-operate enthusiastically in the reform of its text, not only to adjust it to the new conditions of inter-American policy, but also so as to avoid dangerous expansionist interpretations, as had occurred in the case of Cuba.
224.	The new text which was approved in San Jose no longer gives such flexibility to the consultative organ which administers the Treaty, to impose sanctions on a State unless it is for very serious acts which constitute genuine aggression in accordance with the definition adopted by the United Nations.
225.	Therefore, in future, the consultative organ cannot interpret that a given ideological definition or a heterodox form of political organization adopted by a Government of the Americas can be considered tantamount to aggression which affects peace in America and which, consequently, justifies pacifying action or the imposition of sanctions.
226.	The measures taken against Cuba in a very debatable implementation of the Treaty were the result of the cold war, which is now thawing out. Their application for more than 11 years had made them obsolete and turned them into a source of disagreement within the inter-American family.
227.	That is why Costa Rica was determined that the organ of consultation itself, which in 1964 decreed the prohibition of States members of OAS maintaining diplomatic, consular or trade relations with Cuba, should make that inoperative.
228.	That purpose was finally achieved during the sixteenth consultative meeting of the Ministers for Foreign Affairs of States members of OAS held at San Jose on 29 July 1975.
229.	The Government of Costa Rica hopes that, by eliminating that cause of friction in inter-American relations, a more propitious atmosphere will be created for dedicating the efforts of the inter-American system to improving the conditions of life of our peoples.
230.	There still remains a vexatious item in inter-American relations, and that is that the Isthmian Canal Convention of 190310 is still in force. As long as Panama does not recover the full exercise of its sovereignty over the entire territory of the Republic, as long as an unacceptable colonial enclave remains in the very heart of that sister nation, the Latin American countries will not be free of the apprehension caused by the presence of a world super-Power within the inter-American community.
231.	The negotiation of a new canal treaty which recognizes the just aspirations of Panama has become a test case as regards the sincerity of the inter-American policy of the United States. The cause of Panama is not that of Panama alone; because of its very merits it has become the cause of all Latin America.
232.	Peace and security through disarmament were the principal objectives of the founders of the United Nations. Regrettably, so far nothing really effective has been done even to limit the arms race, much less to disarm Member States.
233.	The Secretary-General, in the introduction to his report on the Work of the Organization, severely criticizes this situation. He points out the discouraging fact that in a world increasingly concerned with the problems of social justice and economic development total expenditure on arms exceeds $300,000 million per year.
234.	The international traffic in arms has become a sadly profitable business, to the extent of more than $20,000 million per year.
235.	It is not only the great Powers which are involved in this arms race; small and medium-sized States waste resources which they should devote to solving their grave internal problems on acquiring weapons, which in most cases they use only to subject their own peoples.
236.	The Secretary-General was quite right when, on the occasion of the thirtieth anniversary of the signature of the Charter, he appealed urgently to nations large and small to give proof individually of moderation in acquiring arms, while intensifying their efforts to negotiate agreements leading to disarmament.
237.	It is a great satisfaction to state that Costa Rica welcomes and puts into practice the appeal made by the Secretary-General. Since 1948 my country has dissolved its armed forces and since then has spent not a penny on instruments of war.
238.	For Costa Rica the objectives of disarmament, or at least of arms limitation, are clear: first, to ensure peace by eliminating or limiting elements whose only purpose is war, secondly, to liberate resources so as to increase economic and social co-operation.
239.	At present the amounts disbursed by developing countries for military purposes are 20 times higher than expenditure on development assistance. In 1973, for example, the developed countries allocated 6.6 per cent of their gross national product to military expenditure, while they contributed only 0.26 per cent to development assistance.
240.	If the great Powers were to channel 1 per cent of the resources they devote to military expenditure to international economic co-operation there would be more than $2,000 million more for assistance to peoples who are trying to find a way out of poverty. This would represent an increase of 20 per cent on what is now spent on that noble purpose.
241.	For the reasons I have stated, my delegation has supported and will continue to support every measure proposed in this Assembly intended to reduce military expenditure and to promote disarmament. We take all proposals made at their face value. We refuse to attribute to those proposals propagandist intentions or attempts to gain a position of advantage in the arms race objections raised by other delegations which are more suspicious or less interested in the solution of the problem.
242.	In order to express in a single sentence all the importance which we attach to this matter, I should like to end my statement by saying that for Costa Rica the disarmament question in itself justifies the very existence of this world Organization.




